               Case 18-10601-MFW                 Doc 3122         Filed 12/08/20          Page 1 of 22




                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
------------------------------------------------------------------x
 In re:                                                           :
                                                                  : Chapter 11
 THE WEINSTEIN COMPANY HOLDINGS                                   :
 LLC, et al.,                                                     : Case No. 18-10601 (MFW)
                                                                  :
                                                1
                                     Debtors.                     : (Jointly Administered)
                                                                  :
                                                                  : Ref. Docket No. 3120
------------------------------------------------------------------x

                                           AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss.:
COUNTY OF NEW YORK )

CASSANDRA MURRAY, being duly sworn, deposes and says:

1. I am employed as a Senior Case Manager by Epiq Corporate Restructuring, LLC, located at
   777 Third Avenue, New York, New York 10017. I am over the age of eighteen years and am
   not a party to the above-captioned action.

2. On December 4, 2020, I caused to be served the “Notice of Filing of Plan Supplement,”
   dated December 4, 2020 [Docket No. 3120],

    by causing true and correct copies to be:

         a. enclosed securely in separate postage pre-paid envelopes and delivered via first class
            mail to those parties listed on the annexed Exhibit A, and

         b. delivered via electronic mail to those parties listed on the Exhibit B

3. All envelopes utilized in the service of the foregoing contained the following legend:
   “LEGAL DOCUMENTS ENCLOSED. PLEASE DIRECT TO THE ATTENTION OF
   ADDRESSEE, PRESIDENT OR LEGAL DEPARTMENT.”



1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The mailing
address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4 th Floor, New York, New York 10013. Due to the large
number of debtors in these cases, which are being jointly administered for procedural purposes only, a complete list of the
Debtors and the last four digits of their federal tax identification numbers is not provided herein. A complete list of this
information may be obtained on the website of the Debtors claims and noticing agent at http://dm.epiq11.com/twc.
            Case 18-10601-MFW          Doc 3122      Filed 12/08/20     Page 2 of 22




4. In addition, I hereby certify that the referenced document(s) were electronically filed with the
    United States Bankruptcy Court for the District of Delaware by using the CM/ECF system. I
    further certify that the parties of record in this case, all registered CM/ECF users located on
    the Court’s Electronic Mail Notice List, annexed hereto as Exhibit C, were served through
    the CM/ECF system.
                                                                          /s/ Cassandra Murray
                                                                          Cassandra Murray
 Sworn to before me this
 7th day of December, 2020
 /s/ Panagiota Manatakis
 Notary Public, State of New York
 No. 01MA6221096
 Qualified in Queens County
 Commission Expires April 26, 2022
Case 18-10601-MFW   Doc 3122   Filed 12/08/20   Page 3 of 22




                    Exhibit A
                                            THE WEINSTEIN COMPANY
                       Case 18-10601-MFW         Doc 3122 Filed 12/08/20
                                                   Service List
                                                                                 Page 4 of 22

Claim Name                              Address Information
AKIN GUMP STRAUSS HAUER & FELD LLP     (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I) ATTN: DEBORAH J. NEWMAN, ESQ. ONE
                                       BRYANT PARK BANK OF AMERICA TOWER NEW YORK NY 10036-6745
AKIN GUMP STRAUSS HAUER & FELD LLP     (COUNSEL TO EAST WEST BANK) ATTN: DAVID F. STABER, ESQ. 2300 N FIELD ST, STE
                                       1800 DALLAS TX 75201-2481
AKIN GUMP STRAUSS HAUER & FELD LLP     (COUNSEL TO PORTFOLIO FUNDING COMPANY LLC I) ATTN: DAVID P. SIMONDS, ESQ. 1999
                                       AVENUE OF THE STARS, STE 600 LOS ANGELES CA 90067-6022
AMERICAN EXPRESS TRAVEL RELATED        C/O BECKET & LEE LLP PO BOX 3001 MALVERN PA 19355-0701
SERVICES CO., INC.
BROWN RUDNICK LLP                      (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: EDWARD S. WEISFELNER, ESQ. SEVEN TIMES SQUARE NEW YORK NY 10036
BUSH GOTTLIEB                          (COUNSEL TO DIRECTORS GUILD OF AMERICA, INC ET AL) ATTN: JOSEPH A. KOHANSKI,
                                       DAVID E. AHDOOT, KIRK PRESTEGARD & KIEL IRELAND, ESQS. 801 N BRAND BLVD STE
                                       950 GLENDALE CA 91203
DAIMLER TRUST                          C/O BK SERVICING, LLC PO BOX 131265 SAINT PAUL MN 55113-0011
DIGITAL CINEMA IMPLEMENTATION PARTNERS, ATTN: MICHAEL POLITI 100 ENTERPRISE DRIVE, SUITE 505 ROCKAWAY NJ 07866-2140
LLC
FRIED SAPERSTEIN ABBATT, P.C.          (COUNSEL TO GOLDFLAT PRODUCTIONS, LLC & WESTSIDE PRODUCTIONS, LLC) ATTN:
                                       CANDYCE EWING ABBATT 31700 TELEGRAPH ROAD, SUITE 120 BINGHAM FARMS MI 48025
FRIEDMAN & SPRINGWATER LLP             (COUNSEL TO UNIVERSAL MUSIC ENTERPRISES, ET AL.) ATTN: JAKE K. SPRINGWATER,
                                       ESQ. 350 SANSOME STREET, SUITE 210 SAN FRANCISCO CA 94101
GIBSON, DUNN & CRUTCHER LLP            ATTN: ROBERT A KLYMAN & MATTHEW G. BLOUSLOG (COUNSEL TO INVESTMENT
                                       COUNTERPARTIES) 333 SOUTH GRAND AVENUE LOS ANGELES CA 90071
HAGENS BERMAN SOBOL SHAPIRO LLP        (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: EMILY BROWN, ESQ. 455 N. CITYFRONT PLAZA DR., STE 2410 CHICAGO IL 60611
HAGENS BERMAN SOBOL SHAPIRO LLP        (COUNSEL TO L.GEISS, K.KENDALL, Z.BROCK, S.A.THOMAS, M.SAGEMILLER & N.KLATT)
                                       ATTN: STEVE W. BERMAN & SHELBY SMITH, ESQS. 1301 SECOND AVE, STE 2000 SEATTLE
                                       WA 98101
HOGAN LOVELLS US LLP                   (COUNEL TO PORTFOLIO FUNDING COMPANY LLC 1) ATTN: DAVID P. SIMONDS, ESQ &
                                       EDWARD MCNEILLY, ESQ 1999 AVENUE OF THE STARS, SUITE 1400 LOS ANGELES CA 90067
INTERNAL REVENUE SERVICE               CENTRALIZED INSOLVENCY OPERATIONS PO BOX 7346 PHILADELPHIA PA 19101-7346
IP MANAGEMENT, INC. / IPW, LLC         C/O MARC TOBEROFF 23823 MALIBU ROAD, SUITE 50-363 MALIBU CA 90265
KELLEY DRYE & WARREN LLP               (COUNSEL TO CINEDIGM) ATTN: JAMES S. CARR & KRISTEN S. ELLIOTT, ESQS. 101 PARK
                                       AVE NEW YORK NY 10178
KLEE, TUCHIN, BOGDANOFF & STERN LLP    (COUNSEL TO NETFLIX GLOBAL LLC, NETFLIX INTL. B.V. NETFLIX STUDIOS LLC, AND
                                       NETFLIX, INC.) ATN: THOMAS E. PATTERSON & JULIAN I. GURULE, ESQS. 1999 AVENUE
                                       OF THE START, 39TH FLOOR LOS ANGELES CA 90067-6049
LANDAU GOTTFRIED & BERGER LLP          (COUNSEL TO CREATIVE ARTISTS AGENCY) ATTN: MICHAEL I. GOTTFRIED, ESQ. 1880
                                       CENTURY PARK EAST, STE 1101 LOS ANGELES CA 90067
LANDAU GOTTFRIED & BERGER LLP          (COUNSEL TO KANBAR ENTERTAINMENT, LLC AND HOODWINKED, LLC) ATTN: JOHN P.
                                       REITMAN & JON L.R. DALBERG, ESQS. 1801 CENTRUY PARK EAST, SUITE 700 LOS
                                       ANGELES CA 90067
LATHAM & WATKINS LLP                   (COUNSEL TO TIM SARNOFF) ATTN: MARVIN S. PUTNAM & LAURA R. WASHINGTON, ESQS
                                       10250 CONSTELLATION BLVD., SUITE 1100 LOS ANGELES CA 90067
LIGHT CHASER ANIMATION STUDIOS         ATTN: ZHOU YU SECTION D, ART BASE ONE, SHUMBAI RD CHAOYANG DISTRICT BEIJING
                                       100103 CHINA
LOEB & LOEB LLP                        (COUNSEL TO BBC WORLDWIDE LIMITED) ATTN: WALTER H. CHURCHAK & BETHANY D.
                                       SIMMONS 345 PARK AVENUE NEW YORK NY 10154
MCCABE, WEISBERG & CONWAY, LLC         (COUNSEL TO DAIMLER TRUST) ATTN: JANET Z. CARLTON, CHASE N. MILLER, KRISTI J.
                                       DOUGHTY & MICHAEL K. PAK 1407 FOULK ROAD, SUITE 204 FOULKSTONE PLAZA
                                       WILMINGTON DE 19803
OFFICE OF THE UNITED STATES ATTORNEY   DISTRICT OF DELAWARE NEMOURS BUILDING 1007 N ORANGE ST 700 WILMINGTON DE 19801
OFFICE OF THE UNITED STATES TRUSTEE    ATTN: JANE LEAMY & HANNAH M. MCCOLLUM, ESQS. J. CALEB BOGGS FEDERAL BUILDING
                                       844 KING ST STE 2207 LOCKBOX 35 WILMINGTON DE 19801



Epiq Corporate Restructuring, LLC                                                                          Page 1 OF 2
                                            THE WEINSTEIN COMPANY
                       Case 18-10601-MFW         Doc 3122 Filed 12/08/20
                                                   Service List
                                                                                 Page 5 of 22

Claim Name                              Address Information
PEOPLE OF THE STATE OF NEW YORK, THE    C/O ERIC T SCHNEIDERMAN 120 BROADWAY NEW YORK NY 10271
PILLSBURY WINTHROP SHAW PITTMAN LLP     (COUNSEL TO STUDIOCANAL S.A.S., WILD BUNCH S.A., & GAUMONT S.A.) ATTN: KATHY
                                        A. JORRIE, ESQ., DAVID MINNICK, ESQ., & JEFFREY WEXLER, ESQ. 725 SOUTH
                                        FIGUEROA STREET, SUITE 2800 LOS ANGELES CA 90017-5406
ROBINS KAPLAN LLP                       (COUNSEL TO OWN LLC, VISIONA ROMANTICA,INC, ET AL) ATTN: HOWARD J. WEG &
                                        MICHAEL T. DELANEY, ESQS. 2049 CENTURY PARK E., STE 3400 LOS ANGELES CA 90067
ROSENTHAL, MONHAIT & GODDESS, P.A.      (COUNSEL TO STUDIOCANAL S.A.S., WILD BUNCH S.A. & GAUMONT S.A.) ATTN: EDWARD
                                        B. ROSENTHAL, ESQ. P,O, BOX 1070 WILMINGTON DE 19899-1070
SECURITIES AND EXCHANGE COMMISSION      NEW YORK REGIONAL OFFICE ATTN: ANDREW CALAMARI, REGIONAL DIRECTOR 200 VESEY ST
                                        STE 400 NEW YORK NY 10281
SECURITIES AND EXCHANGE COMMISSION      100 F STREET, NE WASHINGTON DC 20549
SNELL & WILMER                          (COUNSEL TO OPUS BANK) ATTN: ROBERT R. KINAS, BLAKELEY E. GRIFFITH & CHARLES
                                        E. GIANELLONI, ESQS. 3883 HOWARD HUGHES PARKWAY, STE. 1100 LAS VEGAS NV 89169
STATE OF CALIFORNIA ATTORNEY GENERAL    ATTN: XAVIER BECERRA 1300 I ST, STE 1740 SACRAMENTO CA 95814
STATE OF NEW YORK ATTORNEY GENERAL      ATTN: ERIC T. SCHNEIDERMAN THE CAPITOL ALBANY NY 12224-0341
TN DEPT OF REVENUE                      C/O TN ATTORNEY GENERAL'S OFFICE BANKRUPTCY DIVISION PO BOX 20207 NASHVILLE TN
                                        37202-0207
TOBEROFF & ASSOCIATES, PC               (COUNSEL TO LESIA ANSON) ATTN: MARC TOBEROFF, ESQ. 23823 MALIBU ROAD, SUITE
                                        50-363 MALIBU CA 90265
WEIL, GOTHSAL & MANGES LLP              (COUNSEL TO A+E TELEVISION NETWORKS, LLC) ATTN: DAVID L. YOHAI, DAVID N.
                                        GRIFFITHS & THEODORE E. TSEKERIDES, ESQS. 767 FIFTH AVE NEW YORK NY 10153-0119
WILMER CUTLER PICKERING HALE AND DORR   (COUNSEL TO WALT DISNEY COMPANY) ATTN: CHRISTOPHER HAMPSON, ESQ. 60 STATE
LLP                                     STREET BOSTON MA 02109
WILMER CUTLER PICKERING HALE AND DORR   (COUNSEL TO THE WALT DISNEY COMPANY) ATTN: NANCY L. MANZER, ESQ. 1875
LLP                                     PENNSYLVANIA AVENUE NW WASHINGTON DC 20006




                               Total Creditor count 40




Epiq Corporate Restructuring, LLC                                                                        Page 2 OF 2
Case 18-10601-MFW   Doc 3122   Filed 12/08/20   Page 6 of 22




                    Exhibit B
         Case 18-10601-MFW       Doc 3122    Filed 12/08/20   Page 7 of 22
                        The Weinstein Company Holdings LLC
                                 Case No. 18-10601
                             Master Service List Emails
abrown@gsbblaw.com                            dminnick@pillsburylaw.com
afg@pryormandelup.com                         dpoitras@jmbm.com
agbankdelaware@ag.tn.gov                      drichards@finemanlawfirm.com
aglenn@kasowitz.com                           driley@allenmatkins.com
agold@herrick.com                             dstaber@akingump.com
amagaziner@ycst.com                           ebc@stevenslee.com
andrew.goldman@wilmerhale.com                 ecf@bg.law
andrewtenzer@paulhastings.com                 edward.mcneilly@hoganlovells.com
aremming@mnat.com                             ejustison@ycst.com
bankfilings@ycst.com                          emfox@seyfarth.com
Bankruptcy2@ironmountain.com                  emilyb@hbsslaw.com
bennettmurphy@quinnemanuel.com                emonzo@morrisjames.com
bgriffith@swlaw.com                           enid.stuart@ag.ny.gov
bill.freeman@kattenlaw.com                    ericka.johnson@wbd-us.com
boneill@kramerlevin.com                       erosenthal@rmgglaw.com
bsandler@pszjlaw.com                          eweisfelner@brownrudnick.com
bsimmons@loeb.com                             fournierd@pepperlaw.com;
cahn@clm.com                                  gary@lightchaseranimation.com
cgianelloni@swlaw.com                         gdonilon@mmwr.com
chardman@winston.com                          geoffrey.grivner@bipc.com
chipman@chipmanbrown.com                      gfmcdaniel@dkhogan.com
craig.martin@dlapiper.com                     gtaylor@ashbygeddes.com
cris@crisarmenta.com                          guilfoyle@blankrome.com
csamis@potteranderson.com                     hannah.mccollum@usdoj.gov
csimon@crosslaw.com                           hornung@lsellp.com
curtishehn@comcast.net                        hweg@robinskaplan.com
cweinerlevy@venable.com                       jane.m.leamy@usdoj.gov
dabbott@mnat.com                              jbagdanov@bg.law
dabbott@mnat.com                              jdalberg@lgbfirm.com
dahdoot@bushgottlieb.com;                     jeff.friedman@kattenlaw.com
dalowenthal@pbwt.com                          jeffrey.wexler@pillsburylaw.com
daobrien@venable.com                          jerry.hall@kattenlaw.com
david.griffiths@weil.com                      jfalgowski@burr.com
david.simonds@hoganlovells.com                jgurule@ktbslaw.com
david.yohai@weil.com                          jhagle@sidley.com
dbeskrone@ashbygeddes.com                     jharker@cohenseglias.com
dbutz@mnat.com                                jhh@stevenslee.com
dgrassgreen@pszjlaw.com                       jhoover@beneschlaw.com
djnewman@akingump.com                         jkohanski@bushgottlieb.com;
dklauder@bk-legal.com                         jleto@letobassuk.com

                                    Page 1 of 3
         Case 18-10601-MFW      Doc 3122      Filed 12/08/20   Page 8 of 22
                         The Weinstein Company Holdings LLC
                                  Case No. 18-10601
                              Master Service List Emails
jlevitan@proskauer.com                         mnestor@ycst.com
jmasella@pbwt.com                              morgan.patterson@wbd-us.com
jmenton@robinskaplan.com                       morgan.patterson@wbd-us.com
jparker@psazlaw.com                            mstamer@akingump.com
jreitman@lgbfirm.com                           mtalmo@mnat.com
jryan@potteranderson.com                       mtalmo@mnat.com
jssabin@venable.com                            mtoberoff@toberoffandassociates.com
jstang@pszjlaw.com                             nmoss@akingump.com
jwaxman@morrisjames.com                        notices@bkservicing.com
Karen@parklawllc.com                           parrow@buchalter.com
kathy.jorrie@pillsburylaw.com                  paulsagan@paulhastings.com
kblock@loeb.com                                pbransten@glaserweil.com
kcapuzzi@beneschlaw.com                        pgurfein@lgbfirm.com
kcowens@venable.com                            ppascuzzi@ffwplaw.com
kdwbankruptcydepartment@kelleydrye.com         rachel.albanese@dlapiper.com
kelliott@kelleydrye.com                        rachel.nanes@dlapiper.com
kgood@potteranderson.com                       rantonoff@blankrome.com
kireland@bushgottlieb.com                      rbrady@ycst.com
klein@kleinllc.com                             rfeinstein@pszjlaw.com
kmann@crosslaw.com                             rkinas@swlaw.com
kprestegard@bushgottlieb.com;                  rklyman@gibsondunn.com
laura.washington@lw.com                        rmersky@monlaw.com
lbassuk@letobassuk.com                         roglenl@ballardspahr.com
mail@morrisadelman.com                         rslaugh@potteranderson.com
mark.desgrosseilliers@wbd-us.com               rtrack@msn.com
mark.minuti@saul.com                           rzur@lgbfirm.com
mark.pfeiffer@bipc.com                         sbeach@ycst.com
marvin.putnam@lw.com                           scottshelley@quinnemanuel.com
matthew.ward@wbd-us.com                        sgiugliano@diamondmccarthy.com
matthew.ward@wbd-us.com                        sherri.simpson@oag.texas.gov
mbouslog@gibsondunn.com                        skatona@polsinelli.com
mbusenkell@gsbblaw.com                         skaufman@skaufmanlaw.com
mdelaney@robinskaplan.com                      skuhn@akingump.com
melorod@gtlaw.com                              sselbst@herrick.com
meltzere@pepperlaw.com                         stern@lsellp.com
mgottfried@lgbfirm.com                         steve@hbsslaw.com
mharvey@mnat.com                               strattond@pepperlaw.com;
mhelt@foley.com                                summersm@ballardspahr.com
mike@dcip.com                                  susanwilliams@paulhastings.com
mlahaie@akingump.com                           susheelkirpalani@quinnemanuel.com

                                     Page 2 of 3
         Case 18-10601-MFW       Doc 3122      Filed 12/08/20   Page 9 of 22
                          The Weinstein Company Holdings LLC
                                   Case No. 18-10601
                               Master Service List Emails
ted.dillman@lw.com                              vrubinstein@loeb.com
tgeher@jmbm.com                                 wagnerr@gtlaw.com
theodore.tsekerides@weil.com                    wayne.smith@warnerbros.com
thomas.califano@dlapiper.com                    wbowden@ashbygeddes.com
tpatterson@ktbslaw.com                          wcurchack@loeb.com
tscobb@vorys.com




                                      Page 3 of 3
Case 18-10601-MFW   Doc 3122   Filed 12/08/20   Page 10 of 22




                     Exhibit C
12/4/2020         Case 18-10601-MFW Doc 3122        FiledLive
                                          Internal CM/ECF  12/08/20
                                                              Database                                              Page 11 of 22
Mailing Information for Case 18-10601-MFW
Electronic Mail Notice List
The following is the list of parties who are currently on the list to receive email notice/service for this case.

      Candyce Ewing Abbatt cabbatt@famfirm.com, sheri@famfirm.com
      Derek C. Abbott dabbott@mnat.com, meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-2874@ecf.pacerpro.com;glenn-reimann-
      6767@ecf.pacerpro.com;derek-abbott-1155@ecf.pacerpro.com
      James W. Adelman mail@morrisadelman.com
      Rachel E. Albanese rachel.albanese@dlapiper.com
      Paul H. Aloe paloe@kudmanlaw.com, yali@kudmanlaw.com;dsaponara@kudmanlaw.com
      Paul S. Arrow parrow@buchalter.com
      Jessica Lynn Bagdanov jbagdanov@bg.law, ecf@bg.law
      Sean Matthew Beach bankfilings@ycst.com
      Ian Connor Bifferato cbifferato@tbf.legal, mstewart@tbf.legal
      Charles E. Boulbol rtrack@msn.com, rtrack@verizon.net
      William Pierce Bowden wbowden@ashby-geddes.com, ahrycak@ashbygeddes.com
      Charles G. Brackins CBrackins@hinshawlaw.com
      Robert S. Brady bankfilings@ycst.com
      Peter Manfred Bransten pbransten@glaserweil.com
      Bernadette Brennan bbrennan@law.nyc.gov
      Amy D. Brown abrown@gsbblaw.com
      Michael G. Busenkell mbusenkell@gsbblaw.com
      Daniel B. Butz dbutz@mnat.com
      Aaron R. Cahn cahn@clm.com, trivigno@clm.com;bankruptcy@clm.com;CourtMail@clm.com
      Thomas R. Califano thomas.califano@dlapiper.com
      Kevin M. Capuzzi kcapuzzi@beneschlaw.com, debankruptcy@beneschlaw.com
      John F. Carberry jcarberry@cl-law.com
      David W. Carickhoff dcarickhoff@archerlaw.com
      James S. Carr KDWBankruptcyDepartment@kelleydrye.com, MVicinanza@ecf.inforuptcy.com
      Rocco A. Cavaliere rcavaliere@tarterkrinsky.com, snobles@tarterkrinsky.com
      William E. Chipman chipman@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
      Tiffany Strelow Cobb tscobb@vorys.com, mdwalkuski@vorys.com
      Mark D. Collins rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
      Joseph Corrigan Bankruptcy2@ironmountain.com
      Walter H. Curchack wcurchack@loeb.com, nybkdocket@loeb.com;vrubinstein@loeb.com;ljurich@loeb.com;mjackson@loeb.com
      Jon L.R. Dalberg jdalberg@landaufirm.com, vrichmond@landaufirm.com;avedrova@landaufirm.com
      Michael David DeBaecke mdebaecke@ashbygeddes.com
      Robert J. Dehney rdehney@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;robert-dehney-4464@ecf.pacerpro.com
      Michael T Delaney mdelaney@robinskaplan.com, amatsuoka@robinskaplan.com
      Mark L. Desgrosseilliers desgross@chipmanbrown.com, dero@chipmanbrown.com;fusco@chipmanbrown.com
      Ted A. Dillman ted.dillman@lw.com
      Gregory T. Donilon gdonilon@mmwr.com, gregory-donilon-6537@ecf.pacerpro.com
      Gregory T. Donilon gdonilon@pwujlaw.com, gregory-donilon-6537@ecf.pacerpro.com
      Kristi J. Doughty de-ecfmail@mwc-law.com, de-ecfmail@ecf.inforuptcy.com
      Katharina Earle kearle@ashbygeddes.com
      Jamie Lynne Edmonson jedmonson@rc.com, lshaw@rc.com
      Vernon Louis Ellicott vernon@thebloomfirm.com
      Epiq Corporate Restructuring, LLC nmrodriguez@epiqsystems.com
      Justin Cory Falgowski jfalgowski@burr.com
      S. Alexander Faris bankfilings@ycst.com
      Robert J. Feinstein rfeinstein@pszjlaw.com
      David M. Fournier david.fournier@troutman.com, wlbank@troutman.com;monica.molitor@troutman.com
      Edward M. Fox emfox@seyfarth.com
      Jeff J. Friedman jeff.friedman@kattanlaw.com, nyc.bknotices@kattenlaw.com
      Larry W Gabriel lgabriel@bg.law
      Scott F. Gautier sgautier@robinskaplan.com, dwymore@robinskaplan.com
      Thomas M. Geher tmg@jmbm.com, tmg@ecf.inforuptcy.com
      Jason A. Gibson gibson@teamrosner.com
      Peter M. Gilhuly peter.gilhuly@lw.com, nacif.taousse@lw.com;ny-courtmail@lw.com
      Sheryl P Giugliano sgiugliano@diamondmccarthy.com
      Anthony F. Giuliano afg@pryormandelup.com
      Steven W Golden sgolden@pszjlaw.com
      Andrew N. Goldman andrew.goldman@wilmerhale.com, yolande.thompson@wilmerhale.com
      L. Katherine Good kgood@potteranderson.com,
      cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
      Michael I. Gottfried MGottfried@elkinskalt.com, AAburto@elkinskalt.com;MYuen@elkinskalt.com
      Joseph Grey jgrey@crosslaw.com, smacdonald@crosslaw.com
      Geoffrey G. Grivner geoffrey.grivner@bipc.com, sherry.fornwalt@bipc.com;donna.curcio@bipc.com;mark.pfeiffer@bipc.com
      Victoria A. Guilfoyle guilfoyle@blankrome.com
      Peter J. Gurfein pgurfein@landaufirm.com, srichmond@landaufirm.com;vrichmond@landaufirm.com;avedrova@landaufirm.com
      Sasha M. Gurvitz sgurvitz@ktbslaw.com
      Bryan J Hall bhall@blankrome.com
      Derrick Hansen dhansen@friedmanspring.com
      Carrie V Hardman chardman@winston.com, carrie-hardman-4684@ecf.pacerpro.com
      James F Harker jharker@cohenseglias.com, sbruno@cohenseglias.com
      Matthew B. Harvey mharvey@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matt-harvey-8145@ecf.pacerpro.com
      Brett Michael Haywood haywood@rlf.com, rbgroup@rlf.com,ann-jerominski-2390@ecf.pacerpro.com
https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?179085927525126-L_1_0-1                                                            1/12
12/4/2020                  Case 18-10601-MFW                   Doc 3122      FiledLive
                                                                   Internal CM/ECF  12/08/20
                                                                                       Database          Page 12 of 22
      Paul Noble Heath heath@rlf.com, RBGroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
      Curtis A Hehn curtishehn@comcast.net
      Marcus Helt mhelt@foley.com, kwilliams@gardere.com
      Adam Hiller ahiller@adamhillerlaw.com
      Michael Cory Hochman mhochman@monlaw.com
      Jennifer R. Hoover jhoover@beneschlaw.com, debankruptcy@beneschlaw.com;lmolinaro@beneschlaw.com
      Stephan E. Hornung hornung@lsellp.com
      Jay Walton Hurst jay.hurst@oag.texas.gov, sherri.simpson@oag.texas.gov
      Joseph H. Huston jhh@stevenslee.com
      Patrick A. Jackson Patrick.jackson@faegredrinker.com, rokeysha.ramos@faegredrinker.com
      Ericka Fredricks Johnson Ericka.johnson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com
      Michael Joseph Joyce mjoyce@mjlawoffices.com
      Elizabeth Soper Justison bankfilings@ycst.com
      Shanti M. Katona skatona@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
      Susan E. Kaufman skaufman@skaufmanlaw.com
      David M. Klauder dklauder@bk-legal.com
      Julia Bettina Klein klein@kleinllc.com
      Steven K. Kortanek steven.kortanek@limnexus.com
      Lawrence Joel Kotler ljkotler@duanemorris.com
      Carl N. Kunz ckunz@morrisjames.com, wweller@morrisjames.com
      Meredith A. Lahaie mlahaie@akingump.com
      Jane M. Leamy jane.m.leamy@usdoj.gov
      Raymond Howard Lemisch rlemisch@klehr.com
      Scott J. Leonhardt leonhardt@teamrosner.com
      Jeffrey W. Levitan jlevitan@proskauer.com
      Maxim B. Litvak mlitvak@pszjlaw.com
      Zhao Liu liu@teamrosner.com
      Michael Luskin luskin@lsellp.com
      Robert Charles Maddox maddox@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
      Andrew L Magaziner bankfilings@ycst.com
      Kevin Scott Mann kmann@crosslaw.com, smacdonald@crosslaw.com
      R. Craig Martin craig.martin@dlapiper.com, carolyn.fox@dlapiper.com;craig-martin-0553@ecf.pacerpro.com
      Laura L. McCloud agbankdelaware@ag.tn.gov
      Hannah Mufson McCollum hannah.mccollum@usdoj.gov
      Garvan F. McDaniel gfmcdaniel@dkhogan.com, gdurstein@dkhogan.com
      R. Stephen McNeill bankruptcy@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
      Edward J McNeilly edward.mcneilly@hoganlovells.com
      Dennis A. Meloro melorod@gtlaw.com, bankruptcydel@gtlaw.com;melorod@gtlaw.com;dellitdock@gtlaw.com
      Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
      Evelyn J. Meltzer Evelyn.Meltzer@troutman.com,
      wlbank@troutman.com;David.A.Smith@troutman.com;Monica.Molitor@troutman.com;Peggianne.Hardin@troutman.com
      James Paul Menton jmenton@robinskaplan.com
      Rachel B. Mersky rmersky@monlaw.com
      Kathleen M. Miller kmiller@skjlaw.com, llb@skjlaw.com,jcb@skjlaw.com
      Mark Minuti mark.minuti@saul.com, robyn.warren@saul.com
      Norman M. Monhait nmonhait@rmgglaw.com
      Eric J. Monzo emonzo@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com
      James C Moon jmoon@melandbudwick.com,
      ltannenbaum@melandbudwick.com;mrbnefs@yahoo.com;ltannenbaum@ecf.courtdrive.com;phornia@ecf.courtdrive.com
      Carl D. Neff cneff@foxrothschild.com
      Michael S. Neiburg bankfilings@ycst.com
      Michael R. Nestor bankfilings@ycst.com
      Robert M. Novick courtnotices@kasowitz.com
      Frank Eugene Noyes fnoyes@offitkurman.com, Elizabeth.White@offitkurman.com
      Daniel A. O'Brien daobrien@venable.com
      Keith C. Owens kowens@foxrothschild.com, khoang@foxrothschild.com
      Ricardo Palacio rpalacio@ashby-geddes.com;ahrycak@ashbygeddes.com
      Paul J. Pascuzzi ppascuzzi@ffwplaw.com, docket@ffwplaw.com
      Morgan L. Patterson morgan.patterson@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com
      Norman L. Pernick npernick@coleschotz.com,
      pratkowiak@coleschotz.com;bankruptcy@coleschotz.com;jwhitworth@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
      Mark Pfeiffer mark.pfeiffer@bipc.com, donna.curcio@bipc.com
      Joanne P. Pinckney jpinckney@pwujlaw.com, tchambers@pwujlaw.com
      David M. Poitras dpoitras@jmbm.com
      David T Queroli Queroli@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
      Patrick J. Reilley preilley@coleschotz.com,
      bankruptcy@coleschotz.com;pratkowiak@coleschotz.com;jwhitworth@coleschotz.com;kkarstetter@coleschotz.com;jford@coleschotz.com;lmorton@coleschotz.com
      Reliable Companies gmatthews@reliable-co.com
      Andrew R. Remming aremming@mnat.com, andrew-remming-0904@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;glenn-reimann-6767@ecf.pacerpro.com
      Deirdre M. Richards drichards@finemanlawfirm.com
      Richard W. Riley rriley@wtplaw.com, clano@wtplaw.com
      Colin Robinson crobinson@pszjlaw.com
      Colin R. Robinson crobinson@pszjlaw.com
      Laurel D. Roglen roglenl@ballardspahr.com, carbonej@ballardspahr.com
      Alan Michael Root aroot@archerlaw.com
      Adam L. Rosen adam.rosen@ALRcounsel.com, carolann@alrcounsel.com
      Edward B. Rosenthal erosenthal@rmgglaw.com, jmeekins@rmgglaw.com
      Frederick Brian Rosner rosner@teamrosner.com
      Jeremy William Ryan jryan@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com;lhuber@potteranderson.com

https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?179085927525126-L_1_0-1                                                                              2/12
12/4/2020                      Case 18-10601-MFW                       Doc 3122      FiledLive
                                                                           Internal CM/ECF  12/08/20
                                                                                               Database                 Page 13 of 22
      Jeffrey S. Sabin JSSabin@Venable.com
      Christopher M. Samis cgiobbe@potteranderson.com;lhuber@potteranderson.com;bankruptcy@potteranderson.com
      Bradford J. Sandler bsandler@pszjlaw.com
      Bradford J. Sandler bsandler@pszjlaw.com
      Susan K Seflin sseflin@bg.law
      Stephen B. Selbst sselbst@herrick.com, courtnotices@herrick.com
      Zachary I Shapiro shapiro@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
      Richard B. Sheldon rbs@msk.com
      Russell C. Silberglied silberglied@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
      Christopher Page Simon csimon@crosslaw.com, smacdonald@crosslaw.com
      David Ryan Slaugh rslaugh@potteranderson.com, bankruptcy@potteranderson.com;nrainey@potteranderson.com
      Dylan James Smith dsmith@loeb.com
      Wayne M. Smith wayne.smith@warnerbros.com
      Jane K. Springwater jspringwater@friedmanspring.com, nku@friedmanspring.com
      Michael S. Stamer mstamer@akingump.com
      James I. Stang jstang@pszjlaw.com, hrafatjoo@pszjlaw.com
      Amanda R. Steele steele@rlf.com, rbgroup@rlf.com;ann-jerominski-2390@ecf.pacerpro.com
      David B. Stratton david.stratton@troutman.com, wlbank@troutman.com,David.A.Smith@troutman.com,monica.molitor@troutman.com
      Enid N Stuart enid.stuart@ag.ny.gov, louisa.irving@ag.ny.gov
      Aaron H. Stulman astulman@potteranderson.com,
      lhuber@potteranderson.com;cgiobbe@potteranderson.com;bankruptcy@potteranderson.com;nrainey@potteranderson.com
      Matthew G. Summers summersm@ballardspahr.com, hartlt@ballardspahr.com
      Matthew O Talmo mtalmo@mnat.com, glenn-reimann-6767@ecf.pacerpro.com;meghan-leyh-4080@ecf.pacerpro.com;emily-malafronti-
      2874@ecf.pacerpro.com;matthew-talmo-2348@ecf.pacerpro.com
      Gregory A. Taylor gtaylor@ashbygeddes.com, ahrycak@ashbygeddes.com
      Neil Paresh Thakor nthakor@manatt.com
      U.S. Trustee USTPRegion03.WL.ECF@USDOJ.GOV
      Joseph M. VanLeuven joevanleuven@dwt.com, lizcarter@dwt.com
      Jason Wallach jwallach@ghplaw.com
      Christopher A. Ward cward@polsinelli.com, LSuprum@Polsinelli.com;delawaredocketing@polsinelli.com
      Matthew P. Ward matthew.ward@wbd-us.com, Heidi.sasso@wbd-us.com;chris.lewis@wbd-us.com;Rachel.metzger@wbd-us.com
      Jeffrey R. Waxman jwaxman@morrisjames.com, wweller@morrisjames.com;rzerbe@morrisjames.com;ddepta@morrisjames.com;slisko@morrisjames.com
      Howard J. Weg hweg@robinskaplan.com
      Jeffrey C. Wisler jwisler@connollygallagher.com
      Michael W. Yurkewicz myurkewicz@klehr.com
      Paul H Zumbro pzumbro@cravath.com, mao@cravath.com

Manual Notice List
The following is the list of parties who are not on the list to receive email notice/service for this case (who therefore require manual noticing/service). You may wish to use
your mouse to select and copy this list into your word processing program in order to create notices or labels for these recipients.

      Gregory Ackers
      ,

      David E Ahdoot
      Bush Gottlieb
      801 North Brand Boulevard
      Suite 950
      Glendale, CA 91203

      Ally Bank
      ,

      American Express Travel Related Services Company, Inc.
      c/o Becket and Lee LLP
      PO Box 3001
      Malvern, PA 19355-0701

      Rick Antonoff
      Blank Rome LLP
      The Chrysler Building
      405 Lexington Avenue
      New York, NY 10174-0208

      Archer & Greiner, P.C.
      ,

      Babelsberg Film GmbH
      ,

      Ballard Spahr LLP
      ,

      Bank of Hope
      ,

      Larry Bassuk
      Leto Bassuk
      777 Brickell Avenue
      Suite 600

https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?179085927525126-L_1_0-1                                                                                                   3/12
12/4/2020                       Case 18-10601-MFW             Doc 3122      FiledLive
                                                                  Internal CM/ECF  12/08/20
                                                                                      Database   Page 14 of 22
      Miami, FL 33131

      Berkeley Research Group, LLC
      ,

      Steve W. Berman
      Hagens Berman Sobol Shapiro LLP
      1918 Eighth Ave., Suite 3300
      Seattle, WA 98101

      Beta Film GmbH
      ,

      Donald P. Borchers
      250 Jacaranda Drive, #801
      Plantation, FL 33324

      Matthew G. Bouslog
      Gibson, Dunn & Crutcher LLP
      3161 Michelson Drive
      Irvine, CA 92612-4412

      Bradford Capital Management, LLC
      ,

      British Broadcasting Corporation
      c/o BBC Films
      Zone A 7th Floor Broadcasting House
      Portland Place
      London W1A 1AA, UK

      Christina Brown
      Weil Gothshal & Manges LLP
      767 Fifth Ave.
      New York, NY 10153

      Emily Brown
      Hagens Berman Sobol Shapiro LLP
      455 N. Cityfront Plaza Dr.
      Suite 2410
      Chicago, IL 60611

      Michael E Comerford
      Paul Hastings LLP
      200 Park Ave
      New York, NY 10166

      Asley Beresford Cooper
      ,

      Evan B. Coren
      Stevens & Lee PC
      919 North Market Street
      Suite 1300
      Wilmington, DE 19801

      Cravath, Swaine & Moore LLP
      ,

      Karin A DeMasi
      Cravath, Swaine & Moore LLP
      Worldwide Plaza
      825 Eighth Avenue
      New York, NY 10019

      Kristin S. Elliott
      Kelley Drye & Warren LLP
      101 Park Avenue
      New York, NY 10178

      FPF Lending, LLC
      ,

      Elizabeth A. Fegan
      Hagens Berman Sobol Shapiro LLP
      455 N. Cityfront Plaza Dr.
      Suite 2410
      Chicago, IL 60611

      Freebie LLC
      ,

https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?179085927525126-L_1_0-1                                         4/12
12/4/2020                      Case 18-10601-MFW              Doc 3122      FiledLive
                                                                  Internal CM/ECF  12/08/20
                                                                                      Database   Page 15 of 22
      William B Freeman
      Katten Muchin Rosenman LLP
      515 S. Flower Street
      Suite 1000
      Los Angeles, CA 90071-2212

      Alan R Friedman
      Fox Rothschild LLP
      101 Park Avenue
      17th Floor
      New York, NY 10178

      Funny or Die
      1041 North Formosa Ave.
      South Building
      Los Angeles, CA 90046

      Michael Garfinkel
      DLA Piper LLP (US)
      2000 Avenue of the Stars
      Wuite 400
      North Tower
      Los Angeles, CA 90067-4704

      Keith M. Getz
      Lebowitz Law Office LLC
      747 Third Avenue
      23rd Floor
      New York, NY 10017-1376

      Giuliano Miller & Company LLC
      Berlin Business Park
      140 Bradford Drive
      West Berlin, NJ 08091

      Andrew K. Glenn
      Kasowtitz Benson Torres LLP
      1633 Broadway
      New York, NY 10019

      Andrew C. Gold
      Herrick, Feinstein LLP
      2 Park Avenue
      New York, NY 10016

      Debra Grassgreen
      Pachulski Stang Ziehl & Jones LLP
      150 California Street, 15th Floor
      San Francisco, CA 94111

      Stephen F Greenberg
      Weiner, Shearouse, Weitz, Greenberg & Sh
      14 East State Street
      Savannah, GA 31401

      David N. Griffiths
      Weil Gotshal & Manges LLP
      767 Fifth Avenue
      New York, NY 10153

      Julian I. Gurule
      KLEE, TUCHIN, BOGDANOFF & STERN LLP
      1999 Avenue of the Stars
      Thirty-Ninth Floor
      Los Angeles, CA 90067-6049

      Michael T Gustafson
      Faegre Baker Daniels LLP
      311 S Wacker Drive
      Suite 4300
      Chicago, IL 60606

      Hachette Book Group, Inc.
      ,

      Jennifer C. Hagle
      Sidley Austin LLP
      555 West Fifth Street
      Los Angeles, CA 90013


https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?179085927525126-L_1_0-1                                         5/12
12/4/2020                    Case 18-10601-MFW                Doc 3122      FiledLive
                                                                  Internal CM/ECF  12/08/20
                                                                                      Database   Page 16 of 22
      Eric T. Haitz
      Gibson, Dunn & Crutcher LLP
      811 Main Street
      Suite 3000
      Houston, TX 77002

      Jerry L. Hall
      Katten Muchin Rosenman LLP
      515 S. Flower Street
      Suite 1000
      Los Angeles, CA 90071

      Christopher D. Hampson
      Wilmer Cutler Pickering Hale Dorr LLP
      60 State Street
      Boston, MA 02109

      Harkins Administrative Services, Inc.
      ,

      Salah M Hawkins
      Cravath, Swaine & Moore LLP
      Worldwide Plaza
      825 Eighth Avenue
      New York, NY 10019-7475

      David A Herman
      Cravath, Swaine & Moore LLP
      Worldwide Plaza
      825 Eighth Avenue
      New York, NY 10019

      High Technology Video, Inc
      ,

      Kiel Ireland
      Bush Gottlieb
      801 North Brand Boulevard
      Suite 950
      Glendale, CA 91203

      Harold Jensen
      ,

      Kathy A. Jorrie
      Pillsbury Winthrop Shaw Pittman LLP
      725 South Figueroa Street, Suite 2800
      Los Angeles, CA 90017-5406

      Kostas D Katsiris
      Venable LLP
      1270 Avenue of the Americas
      24th Floor
      New York, NY 10020

      Martin D Katz
      Sheppard, Mullin, Richter & Hampton LLP
      1901 Avenue of the Stars
      Suite 1600
      Los Angeles, CA 90067

      Susheel Kirpalani
      Quinn Emanuel Urquhart Oliver Hedges LLP
      51 Madison Avenue, 22nd Floor
      New York, NY 10010

      Gary E Klausner
      Levene Neale Bender Yoo & Brill
      10250 Constellation Blvd #1700
      Los Angeles, CA 90067

      Robert Klyman
      Gibson, Dunn & Crutcher
      333 South Grand Avenue
      Los Angeles, CA 90071

      Joseph A. Kohanski
      Bush Gottlieb, A Law Corporation
      801 N. Brand Blvd.
      Suite 950
      Glendale, CA 91203

https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?179085927525126-L_1_0-1                                         6/12
12/4/2020                   Case 18-10601-MFW                 Doc 3122      FiledLive
                                                                  Internal CM/ECF  12/08/20
                                                                                      Database   Page 17 of 22
      kohanski@bushgottlieb.com

      Alan J. Kornfeld
      Pachulski Stang Ziehl & Jones LLP
      10100 Santa Monica Blvd, 11th Floor
      Los Angeles, CA 90067

      Stephen B. Kuhn
      Akin Gump Strauss Hauer & Feld LLP
      One Bryant Park
      Bank of America Tower
      New York, NY 10036

      David E Kumagai
      Cravath, Swaine & Moore LLP
      Worldwide Plaza
      825 Eighth Avenue
      New York, NY 10019

      Michael M Lauter
      Sheppard, Mullin, Richter & Hampton LLP
      Four Embarcadero Center
      Seventeenth Floor
      San Francisco, CA 94111

      Susan Kay Leader
      Akin Gump Strauss Hauer & Feld LLP
      1999 Avenue of the Stars
      Suite 600
      Los Angeles, CA 90067

      Marc A. Lebowitz
      Lebowitz Law Office LLC
      747 Third Avenue
      23rd Floor
      New York, NY 10017-1376

      Justin Leto
      Leto Bassuk
      777 Brickell Avenue
      Suite 600
      Miami, FL 33131

      Daniel A. Lowenthal
      Patterson Belknap Webb & Tyler LLP
      1133 Avenue of the Americas
      New York, NY 10036
      dalowenthal@pbwt.com, mcobankruptcy@pbwt.com

      Adam E. Malatesta
      Latham & Watkins LLP
      355 South Grand Avenue
      Los Angeles, CA 90071-1560

      Nancy L. Manzer
      Wilmer Cutler Pickering Hale & Dorr LLP
      1875 Pennsylvania Ave., NW
      Washington, DC 20006

      Stephanie A Marshak
      Cravath, Swaine & Moore LLP
      Worldwide Plaza
      825 Eighth Avenue
      New York, NY 10019

      Alan H Martin
      Sheppard Mullin Richter & Hampton LLP
      333 South Hope Street
      43rd Floor
      Los Angeles, CA 90071

      James V Masella
      Patterson Belknap Webb & Tyler LLP
      1133 Avenue of the Americas
      New York, NY 10036

      Tom McNab
      Foxdale
      21 Hillside Rd.
      St. Albans, Herts. AL13QW England
      ,

https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?179085927525126-L_1_0-1                                         7/12
12/4/2020                      Case 18-10601-MFW              Doc 3122      FiledLive
                                                                  Internal CM/ECF  12/08/20
                                                                                      Database   Page 18 of 22
      Kevin D Meek
      Robins Kaplan LLP
      2049 Century Park East
      Suite 3400
      Los Angeles, CA 90067

      George R Mesires
      Faegre Baker Daniels LLP
      311 S Wacker Drive
      Suite 4300
      Chicago, IL 60606

      Robert N Michaelson
      Rich Michaelson Magaliff, LLP
      335 Madison Avenue
      9th Floor
      New York, NY 10017

      George P Milmine
      Weiner, Shearouse, Weitz, Greenberg & Sh
      14 East State Street
      Savannah, GA 31401

      David Minnick
      Pillsbury Winthrop Shaw Pittman LLP
      725 South Figueroa Street
      Suite 2800
      Los Angeles, CA 90017-5406

      Moelis & Company LLC
      ,

      Lauren A. Moskowitz
      Cravath, Swaine & Moore LLP
      825 Eighth Avenue
      New York, NY 10019-7475

      Naomi Moss
      Akin Gum Strauss Hauer & Feld LLP
      One Bryant Park
      Bank of America Tower
      New York, NY 10036-6745

      Bennett Murphy
      Quinn Emanuel Urquhart & Sullivan LLP
      865 S. Figueroa Street, 10th Floor
      Los Angeles, CA 90017

      Rachel Nanes
      DLA Piper LLP (US)
      200 South Biscayne Boulevard
      Suite 2500
      Miami, FL 33131

      Jennifer Nassiri
      Quinn Emanuel Urquhare & Sullivan, LLP
      865 S Figueroa Street
      10th Floor
      Los Angeles, CA 90017

      Deborah J. Newman
      Akin Gump Strauss Hauer & Feld LLP
      Bank of America Tower
      One Bryant Park
      New York, NY 10036

      Claire E O'Brien
      Cravath, Swaine & Moore LLP
      Worldwide Plaza
      825 Eighth Avenue
      New York, NY 10019

      Opus Bank
      ,

      Oracle America, Inc.
      Buchalter, A Professional Corporation
      Shawn M. Christianson
      55 Second Street, 17th Floor
      San Francisco, CA 94105-3493

https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?179085927525126-L_1_0-1                                         8/12
12/4/2020                    Case 18-10601-MFW                Doc 3122      FiledLive
                                                                  Internal CM/ECF  12/08/20
                                                                                      Database   Page 19 of 22
      Karen Park
      ParkLaw LLC
      200 Park Avenue
      17th Floor
      New York, NY 10166

      Thomas E. Patterson
      Klee, Tuchin, Bogdanoff & Stern LLP
      1999 Avenue of the Stars
      Thirty-Ninth Floor
      Los Angeles, CA 90067-6049

      Michael P. Pompeo
      Drinker Biddle & Reath LLP
      600 Campus Drive
      Florham Park, NJ 07932-1047

      Kirk Prestegard
      Bush Gottlieb
      801 North Brand Boulevard
      Suite 950
      Glendale, CA 91203

      Producers Guild of America
      Atten: Susie Casero, Associate Counsel
      8530 Wilshire Blvd
      Suite 400
      Beverly Hills, CA 90211

      Marvin S Putnam
      Latham & Watkins LLP
      10250 Constellation Blvd
      Suite 1100
      Los Angeles, CA 90067

      Abid Qureshi
      Akin Gump Strauss Hauer & Feld LLP
      One Bryant Park
      New York, NY 10036

      John P. Reitman
      Landau Gottfried & Berger LLP
      1880 Century Park East
      Suite 1101
      Los Angeles, CA 90067

      Debra A Riley
      Allen Makins Leck Gamble Mallory
      600 West Broadway
      27th Floor
      San Diego, CA 92101-1520

      Robins Kaplan LLP
      ,

      Jason H. Rosell
      Pachulski Stang Ziehl & Jones LLP
      150 California Street
      15th Floor
      San Francisco, CA 94111

      Paul Sagan
      Paul Hastins LLP
      1999 Avenue of the Stars
      Los Angeles, CA 90067

      Paul L Sandler
      Cravath, Swaine & Moore LLP
      Worldwide Plaza
      825 Eighth Avenue
      New York, NY 10019

      See-Saw Films Pty. Ltd.
      ,

      Scott C. Shelley
      Quinn Emanuel Urquhart & Sullivan LLP
      51 Madison Avenue
      22nd Floor
      New York, NY 10010

https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?179085927525126-L_1_0-1                                         9/12
12/4/2020                     Case 18-10601-MFW               Doc 3122      FiledLive
                                                                  Internal CM/ECF  12/08/20
                                                                                      Database   Page 20 of 22
      Adam L. Shiff
      Kasowitz Benson Torres LLP
      1633 Broadway
      New York, NY 10019

      Elior D. Shiloh
      Lewis Brisbois Bisgaard $ Smith LLP
      77 Water Street
      Suite 2100
      New York, NY 10005

      Bethany D. Simmons
      Loeb & Loeb LLP
      345 Park Avenue
      New York, NY 10154

      Ariella Thal Simonds
      Sidley Austin LLP
      555 West Fifth Street
      Los Angeles, CA 90013

      David P Simonds
      Hogan Lovells US LLP
      1999 Avenue of the Stars
      Suite 1400
      Los Angeles, CA 90067

      Shelby Smith
      Hagens Berman Sobol Shapiro LLP
      1918 Eighth Ave., Suite 3300
      Seattle, WA 98101

      Joseph L. Sorkin
      Akin Gump Strauss Hauer & Feld LLP
      One Bryant Park
      New York, NY 10036

      David F. Staber
      Akin Gump Strauss Hauer & Feld LLP
      2300 N. Field Street
      Suite 1800
      Dallas, TX 75201

      Howard S. Steel
      Brown Rudnick LLP
      Seven Times Square
      47th Floor
      New York, NY 10036

      David M. Stern
      Klee Tuchin Bogdanoff & Stern LLP
      1999 Avenue of the Stars
      39th Floor
      Los Angeles, CA 90067

      Richard Stern
      Luskin Stern & Eisler LLP
      50 Main Street
      White Plains, NY 10606

      Pamela Swain
      ,

      Andrew V. Tenzer
      Paul Hastings, LLP
      75 East 55th Street
      New York, NY 10022

      The Bloom Firm
      ,

      The New York State Attorney General
      ,

      Marc Toberoff
      Toberoff & Associates, P.C.
      23823 Malibu Road
      Suite 50-363
      Malibu, CA 90265


https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?179085927525126-L_1_0-1                                         10/12
12/4/2020                      Case 18-10601-MFW              Doc 3122      FiledLive
                                                                  Internal CM/ECF  12/08/20
                                                                                      Database   Page 21 of 22
      Marc Toberoff
      Toberoff & Associates, P.C.
      23823 Malibu Road
      Suite 50-363
      Malibu, CA 90265

      Tort Claimants
      ,

      Theodore E. Tsekrides
      Weil Gotshal & Manges LLP
      767 Fifth Ave
      New York, NY 10153

      Universal Music Enterprises
      2220 Colorado Avenue
      Santa Monica, CA 90404

      John C Vazquez
      Venable LLP
      1270 Avenue of the Americas
      24th Floor
      New York, NY 10020

      Ryan Wagner
      Greenberg Traurig, LLP
      200 Park Avenue
      New York, NY 10166

      Andrew M Wark
      Cravath, Swaine & Moore LLP
      Worldwide Plaza
      825 Eighth Avenue
      New York, NY 10019

      Laura R Washington
      Latham & Watkins LLP
      10250 Constellation Blvd
      Suite 1100
      Los Angeles, CA 90067

      Carol A. Weiner
      Venable LLP
      1270 Avenue of the Americas
      24th Floor
      New York, NY 10020

      Edward S. Weisfelner
      Brown Rudnick LLP
      Seven Times Square
      New York, NY 10036

      Jeffrey Wexler
      Pillsbury Winthrop Shaw Pittman LLP
      725 South Figueroa Street
      Suite 2800
      Los Angeles, CA 90017-5406

      Susan Williams
      Paul Hastins LLP
      1999 Avenue of the Stars
      Los Angeles, CA 90067

      Sigmund S. Wissner-Gross
      Brown Rudnick LLP
      Seven Times Square
      New York, NY 10036

      WithumSmith+Brown, PC
      ,

      Wood Entertainment, LLC
      ,

      Jennifer L. Woodson
      Akin Gump Strauss Hauer & Feld LLP
      One Bryant Park
      New York, NY 10036-6745

      David L. Yohai
      Weil Gotshal & Manges LLP

https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?179085927525126-L_1_0-1                                         11/12
12/4/2020                      Case 18-10601-MFW                        Doc 3122      FiledLive
                                                                            Internal CM/ECF  12/08/20
                                                                                                Database                  Page 22 of 22
      767 Fifth Ave.
      New York, NY 10153

      David Yolkut
      Weil, Gotshal & Manges LLP
      767 Fifth Avenue
      New York, NY 10153

      George E Zobitz
      Cravath, Swaine & Moore LLP
      Worldwide Plaza
      825 Eighth Avenue
      New York, NY 10019

      Roye Zur
      Landau Gottfried & Berger LLP
      1801 Century Park East
      Suite 700
      Los Angeles, CA 90067

Creditor List
Click the link above to produce a complete list of creditors only.

List of Creditors
Click on the link above to produce a list of all creditors and all parties in the case. User may sort in columns or raw data format.




https://ecf.deb.uscourts.gov/cgi-bin/MailList.pl?179085927525126-L_1_0-1                                                                  12/12
